Citation Nr: 1449229	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  07-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating greater than 20 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) following a May 2014 Order from the Court of Appeals for Veterans Claims (CAVC or "the Court") granting a May 2014 Joint Motion for Remand (JMR), which vacated the Board's prior April 2013 denial of the issue on appeal and remanded the matter for further development consistent with the terms of the JMR.

The issue is originally on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington where the RO granted service connection for a left knee disability and assigned an initial 10 percent rating.  The RO, in a December 2008 rating decision, subsequently granted an increased rating to 20 percent along with a temporary total (100%) rating for surgical convalescence from January 25, 2006 to March 31, 2006 and reinstated the 20 percent rating, effective April 1, 2006.

After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was treated in the military for a partially torn anterior cruciate ligament (ACL).  He was originally rated 10 percent for this disability for limited flexion under Diagnostic Code 5261.  After subsequent surgeries to repair the torn ACL, the Veteran's rating and diagnostic code was changed.  He is currently rated 20 percent disabling under Diagnostic Code 5258 for manifestations stemming from the torn ACL, to include locking, pain, and effusion into the joint.  20 percent is the highest rating available under Diagnostic 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).
The Board previously denied an increased rating for the left knee in April 2013 finding the 20 percent rating to be the highest rating available for his disability and no separate disability rating was warranted given the medical evidence at the time.

The May 2014 JMR vacated and remanded the April 2013 denial for two reasons.  While the Veteran is receiving the highest rating available under Diagnostic Code 5258, the JMR indicates the Board did not fully explain why a separate disability rating for non-overlapping symptomatology was not warranted.  Specifically, under Diagnostic Code 5003, a separate disability rating may be warranted where the Veteran's left knee exhibits noncompensable limitation of motion with x-ray confirmation of arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

The medical evidence contains an ambiguity as to whether there is X-ray confirmation of arthritis.  On the one hand, a November 2007 Social Security Administration (SSA) disability examination notes left knee osteoarthritis, but VA examinations through that time consistently noted x-rays of the left knee within normal limits.  In July 2012, the VA examiner noted "no significant findings of osteoarthritis."  The May 2014 JMR pointed out that the July 2012 VA examination is ambiguous as to whether there was no evidence of arthritis on X-ray versus "no significant" arthritis on X-ray.  The Veteran clearly has limited motion of the left knee, so consideration of a separate disability rating under Diagnostic Code 5003 rests mainly on evidence of arthritis on X-ray. 

In order to resolve the ambiguity, the Board concludes a new VA examination is warranted.

The May 2014 JMR also vacated and remanded the April 2013 Board decision finding the Board did not adequately explain whether the July 2012 VA examination fully responded to the Board's prior May 2012 Remand directive.  In May 2012, the Board remanded the claim in part to afford the Veteran a new VA examination.  The examiner was directed to consider and address functional loss due to pain, weakness, lack of endurance, and fatigability.  Additionally, the Board further indicated that if the Veteran claims flare-ups, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, explained in terms of further degrees of motion lost if feasible.  In July 2012, the VA examiner noted the Veteran's contentions of daily flare-ups, but did not specify an opinion with regard to functional loss during flare-ups.  While repeat testing was done, and the examiner did comment on limitation of motion in terms of functional loss, the examiner did not proffer an opinion specifically with regard to the Veteran's flare-ups.  Since a new VA examination is necessary for reasons asserted above, the examiner should be asked to clarify the Veteran's functional loss during flare-ups in accordance with the May 2014 JMR.

The RO/AMC must also take this opportunity to obtain recent VA outpatient treatment records from September 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all records of VA treatment from the VA Puget Sound Health Care System dated from September 2013 to the present.

2.  After requested records are obtained, to the extent available, provide the Veteran an appropriate VA examination to determine the current severity and manifestations of his service-connected left knee disability. The claims file must be made available to and reviewed by the examiner.  

Any testing deemed necessary, to include X-ray and magnetic resonance imaging (MRI) testing of the Veteran's left, must be performed. The examiner is specifically asked to resolve whether the Veteran has arthritis, to include osteoarthritis, of the left knee in light of the SSA disability examination dated November 2007 indicating osteoarthritis of the left knee versus other X-rays of record which were within normal limits.

Thereafter, the examiner must describe the manifestations and severity of the Veteran's left knee disability.  Specifically, the examiner is to conduct complete range of motion studies that report his left knee's extension and flexion and discuss the presence or absence of any weakened movement, including, weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of extension and flexion as well as function. If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups. The examiner should also comment on any instability and provide an opinion as to its severity.
   
A full rationale for all opinions must be stated and explained.

3.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  38 C.F.R. § 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's claim remanded herein with consideration of all evidence of record and consideration of whether other diagnostic codes or separate disability ratings are appropriate, to include Diagnostic Code 5003.  If any benefit sought is not granted to the fullest extent, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



